The opinion of the court was delivered,
by Sharswood, J.
— It has been often decided in this court that it is not necessary that points should be separately noticed, if they are substantially and clearly met and answered in the general charge, and that a party has no right to complain of a refusal if the proper answer would have done him no good. We had occasion to reconsider and reaffirm these principles in Patterson v. Kountz, 13 P. F. Smith 246, to the opinion in which we refer for a more full discussion and citation of authorities.
It must now be considered as settled in this state by the case of Glading v. George, 3 Grant’s Cases 290, that the owners of a ship, though in a home port where they or their agents reside, are responsible for necessary supplies furnished on the order of the captain, unless it should appear that they were so furnished exclusively on his credit. There was no error then in the refusal or neglect of the learned judge below to answer the points presented by the defendants which form the subjects of the first three assignments of error. The only proper answer would have been a negative one to each of them, and that would have been of no advantage to the plaintiffs in error. As to the fourth error assigned, which appears to be the principal ground of complaint, the want of any answer either specifically or in the charge to the defendants’ fourth point, the same remark is applicable. For certainly the neglect of the plaintiffs below to demand payment of the defendants, unless the fact was that they knew of an arrangement under which the captain was paid a certain sum to procure supplies — a fact not hypothetically stated in the point — would be no evidence from which the jury could have legitimately inferred that exclusive credit was given to him. The fifth and sixth points were distinctly answered in the charge w7hen the jury were instructed that “if the plaintiffs had been informed at the commencement of the dealing for supplies, that there was an arrangement between the captain and the defendants by which the captain was to purchase supplies on his own responsibility only, the defendants would not be liable.” That portion of the charge complained of in the seventh assignment of error is but a reiteration in substance of the same instruction. Indeed when we advert to the evidence of Henry Winsor, one of the defendants, the case was submitted to the jury as favorably for them as they could ask *236or expect: for he testified that “ when he (the captain) bought such things the bills were sent to the office. The bills were generally made out so, “Steamship Saxon and Owners,” to distinguish them from purchases made for the other vessels on the line.” With full knowledge then that the plaintiffs were charging the supplies furnished by them in this manner, without any objection on their part, there was not only no evidence that they were sold to the captain exclusively on .his credit, but direct evidence brought home to the knowledge of the defendants at the time, that they were sold on the credit of the ship and her owners.
Judgment affirmed.